Order entered January 24, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01364-CV

  UHS OF TIMBERLAWN, INC. D/B/A TIMBERLAWN PSYCHIATRIC HOSPITAL,
                               Appellant

                                                V.

                                    OPAL SMITH, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-19165

                                            ORDER
       Before the Court is appellant’s January 22, 2020 motion for an extension of time to file

its brief on the merits. Appellant explains in his motion that the parties have reached a tentative

settlement agreement. We GRANT the motion. Appellant shall file its brief, a motion to

dismiss the appeal, or a status report by March 12, 2020.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE